               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DENNIS JOE LYON,                   )
                                   )
          Petitioner,              )
                                   )         1:18CV967
    v.                             )         1:15CR416-3
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER


    This matter is before this court for review of the

Recommendation filed on June 15, 2020, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 225.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s motion to supplement, (Doc. 210), be granted and

that Petitioner’s motion for release from custody, (Doc. 214),

motion for the appointment of counsel, (Doc. 217), and motion in

anticipatory resistance, (Doc. 218), be denied. The Magistrate

Judge also recommends that Petitioner’s Motion to Vacate, Set

Aside, or Correct Sentence, (Doc. 207), as supplemented, be

denied and that this action be dismissed. The Recommendation was

served on the parties to this action on June 15, 2020. (Doc.

227.) Petitioner filed objections, (Docs. 229, 230), to the

Recommendation.




      Case 1:15-cr-00416-WO Document 231 Filed 09/08/20 Page 1 of 3
    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation and has made a de novo determination which is in

accord with the Magistrate Judge’s Recommendation. This court

therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 225), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s motion to supplement, (Doc. 210), is GRANTED

and that Petitioner’s motion for release from custody, (Doc.

214), motion for the appointment of counsel, (Doc. 217), and

motion in anticipatory resistance, (Doc. 218), are DENIED.

    IT IS FURTHER ORDERED that Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence, (Doc. 207), as supplemented, is

DENIED and that this action is dismissed.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

                                  -2-



      Case 1:15-cr-00416-WO Document 231 Filed 09/08/20 Page 2 of 3
affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 8th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                  -3-



      Case 1:15-cr-00416-WO Document 231 Filed 09/08/20 Page 3 of 3
